In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-21-00163-CV

ELIZABETH PERRY, Appellant                 §   On Appeal from the 78th District Court

                                           §   of Wichita County (DC78-CV2020-2665)
V.
                                           §   May 12, 2022
WICHITA FALLS HOUSING
AUTHORITY, Appellee                        §   Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We order that the trial court’s judgment is

reversed, and we render judgment that Appellee Wichita Falls Housing Authority take

nothing.

       It is further ordered that Appellee Wichita Falls Housing Authority must pay all

costs of this appeal.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr